Citation Nr: 0948466	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-27 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a right knee disorder.  

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a left knee disorder.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to a 
service-connected fracture of the coccyx.  

5.  Entitlement to an increased (compensable) disability 
rating for service-connected chronic, intermittent fungal 
rash.  

6.  Entitlement to an increased (compensable) disability 
rating for right heel spur.  

7.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a fracture of the 
coccyx.  

8.  Entitlement to an increased (compensable) disability 
compensable rating for a service-connected left neck lymph 
node.

9.  Entitlement to an increased (compensable) disability 
rating for service-connected degenerative joint disease and 
degenerative disc disease of the cervical spine, currently 
evaluated 10 percent disabling.  

10.  Entitlement to an increased (compensable) disability 
rating for service-connected sinusitis with headaches.  

  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.J.L.


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1962 to June 1988.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  

In April 2009 the Veteran testified at a hearing at the RO; 
the undersigned Veterans Law Judge presided.  

Issues not on appeal

A rating decision in October 2008 denied service connection 
for sleep apnea.  
The Veteran was notified of that decision.  To the Board's 
knowledge, the Veteran has not disagreed with that decision 
and it is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  

Remanded issues

The issues of entitlement to service connection for a left 
knee disorder; and entitlement to increased disability 
ratings for degenerative joint disease of the cervical spine 
and sinusitis with headaches are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed August 2001 decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
right and left knee disorders.  

2.  The evidence associated with the claims folder subsequent 
to RO's August 2001 rating decision concerning the claimed 
right knee disorder is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.  

3.  The evidence associated with the claims folder subsequent 
to RO's August 2001 rating decision concerning a left knee 
disorder is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial, and 
raises a reasonable possibility of substantiating the claim.  

4.  The competent medical evidence of record does not support 
a finding that tinnitus currently exists.  

5.  The competent medical evidence of record does not 
indicate that a nexus exists between the Veteran's currently 
diagnosed degenerative joint disease of the lumbar spine and 
his military service or a service-connected disability.  

6.  The medical and other evidence of record indicates that 
the Veteran's service-connected chronic, intermittent fungal 
rash currently affects less than 5 percent of the entire body 
and no more than topical therapy is required.  

7.  The medical and other evidence of record indicates that 
the Veteran's service-connected right heel spur is manifested 
by subjective complaints of pain, with no more than mild 
impairment of .function  

8.  The medical and other evidence of record indicates that 
the service-connected residuals of the Veteran's fractured 
coccyx are painful.  


CONCLUSIONS OF LAW

1.  The August 2001 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  

2.  Since the August 2001 RO decision, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a right knee disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  Since the August 2001 RO decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a left knee disorder; therefore, 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  

4.  Service connection for tinnitus is not warranted. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

5. Service connection for degenerative joint disease of the 
lumbar spine, to include as secondary to a service-connected 
disability, is not warranted. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  

6.  The criteria for a compensable disability rating for the 
service-connected chronic, intermittent fungal rash are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7813-7806 (2002).  

7.  The criteria for a compensable disability rating for the 
service-connected right heel spur are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-
5284 (2002).  

8.  The criteria for a 10 percent disability rating for the 
service-connected residuals of a fractured coccyx are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5298 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has applied to reopen his previously denied 
claims for service connection for degenerative joint disease 
of each knee.  He also claims service connection for tinnitus 
and degenerative joint disease of the lumbar spine.  
In addition, the Veteran contends that his service-connected 
degenerative disc disease of the cervical spine, sinusitis, 
fungal rash, right heel spur, coccyx fracture residuals, and 
left neck lymph node warrant higher disability ratings.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.  

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in letters dated March 
20, 2006; March 21, 2006; 
and June 3, 2008.  These letters advised the Veteran of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letters that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records that the he 
identified.  Included with the March 21, 2006, letter was 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the letter asked that the Veteran 
complete this release so that VA could obtain these records 
on his behalf.  

The VCAA letters also informed the Veteran that for records 
he wished for VA to obtain on his behalf he must provide 
enough information about the records so that VA can request 
them from the person or agency that has them.  Additionally 
the January 2005 letter specifically advised the Veteran that 
in order to be assigned an increased disability rating the 
evidence must show "that your service-connected condition 
has gotten worse."  See the March 21, 2006 VCAA letter at 
page 7.  

The Veteran was additionally informed in all three VCAA 
letters as follows:  "If the evidence is not in your 
possession, you must give enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis in the original letter.]  See the March 
21, 2006, letter at page 6.  

In all three VCAA letters, the Veteran was specifically 
notified to describe or submit any additional evidence which 
he thought would support his claim.  
This complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]  

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.  

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  
In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in a letter from the 
RO dated March 20, 2006.  

With respect to notice to the Veteran regarding new and 
material evidence, the March 2006 VCAA letter stated, "Your 
claim was previously denied because evidence to document a 
continuity of a knee condition since retirement from military 
service is not shown."  See the March 21, 2006, VCAA letter, 
page 3.  
The letter notified the Veteran that evidence sufficient to 
reopen the Veteran's previously denied claims must "relate 
to this fact," and the evidence "cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously denied your claim," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  Id.  Based on 
this advisement, the Veteran was adequately advised of the 
bases for the previous denial to determine what evidence 
would be new and material to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board is also aware of the Court's decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life].  

In this case, the RO provided the Veteran with specific 
notice compliant with the Vazquez-Flores decision in the June 
2008 BVAA letter.  The Board further notes that the Court's 
decision in Vazquez-Flores was recently vacated by the United 
States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki,  580 Fed. 3d. 1270 (Fed. Cir. 
2009).  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with initial VCAA notice in March 2006, 
prior to the February 2007 rating decision.  Moreover, 
following the other VCAA letters, the Veteran's claims were 
readjudicated in the August 2007 SOC and the November 2008 
supplemental statement of the case (SSOC), after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].  Additionally, the Veteran 
submitted a statement in June 2008 after issuance of the 
Vazquez letter indicating he had no additional evidence to 
submit with respect to his claims.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the Veteran in proceeding to consider his claims on the 
merits.  The Veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
the Veteran's service treatment records, reports of private 
outpatient treatment, as well as the report of a VA 
examination of the Veteran in January 2007.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2009).  The Veteran has been ably represented by the 
Disabled American Veterans.  As was noted in the 
Introduction, he testified at a personal hearing before the 
undersigned in April 2009.  

Accordingly, the Board will proceed to a decision as to eight 
of the issues on appeal.  

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a right knee disorder.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability. Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2008); see also Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the 
Court stated that in Savage it had clearly held that 38 
C.F.R. § 3.303 does not relieve the claimant of his burden of 
providing a medical nexus.  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.  

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in February 2006, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis 

The Veteran's original claim of entitlement to service 
connection for a right knee disability was denied in an 
unappealed August 2001 RO decision.  That decision noted 
that, although the Veteran reported that he injured his right 
knee when he fell in a hole during training, the evidence 
additionally showed that the Veteran was seen in October 1989 
(over a year after he retired from military service) for 
right knee swelling after having to run frequently in the 
course of his civilian job.  In essence, the claim was denied 
based on Hickson element (3): no nexus to service.  

The evidence added since August 2001 consists of private 
treatment records dated through January 2008.  Those records 
show continued treatment for previously diagnosed right knee 
arthritis.  Such evidence is merely cumulative of evidence 
that was previously of record and so is not new.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence].  

None of the medical evidence added to the file since August 
2001 addresses the reason for the prior denial, i.e., Hickson 
element (3) [nexus between the claimed in-service disease or 
injury and the current disability].  Therefore, that evidence 
is not material.   

To the extent that the Veteran himself testified concerning 
the incident during service when he allegedly injured his 
right knee and regarding continued right knee symptoms due to 
that injury, this amounts to a reiteration of contentions 
made in connection with his original claim in 2001.  Such 
contentions are not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  

Moreover, it is well established that laypersons such as the 
Veteran are not competent to opine on medical matters such as 
the cause of a claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection.  In Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  The Veteran's 
assertion is neither new nor material.  

In short, after a careful review of the evidence which has 
been received since the August 2001 RO decision, the Board 
concludes that new and material evidence has not been 
submitted reopen the claim.  The benefit sought on appeal, 
entitlement to service connection for a right knee 
disability, remains denied.  

The Board views its discussion above as sufficient to inform 
the Veteran of the element necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA 
competent medical nexus evidence which serves to link his 
currently diagnosed right knee disability to his military 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) [a veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a left knee disorder.  

The law and regulations pertaining to this issue are 
identical to those set out above.

Analysis

The Veteran's original claim of entitlement to service 
connection for a left knee disability was denied in an 
unappealed August 2001 RO decision.  That decision noted 
that, although the Veteran was seen once during service for 
left knee sprain, there was no evidence to document 
continuity of symptomatology until he was next seen in June 
1990.  In essence, the claim was denied based on Hickson 
element (3): no nexus to service.  

The evidence added since August 2001 concerning the Veteran's 
left knee consists of private treatment records dated through 
January 2008.  Those records include an April 2007 letter 
from a private physician's assistant who treated the Veteran 
for his left knee disorder.  Although the letter is somewhat 
vague, it conveys the opinion that the Veteran's current left 
knee disability is related to his military service.  

[The Board observes that the RO found this opinion not to be 
credible.  However, in determining whether evidence is 
material, the credibility of evidence must be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).]  

The April 2007 medical opinion tends to establish the missing 
Hickson element (3) [nexus to service], and therefore it 
raises a reasonable possibility of substantiating the claim.  
The Board finds that the evidence added to the record since 
August 2001 concerning service connection for a left knee 
disorder is new and material.  Accordingly, the claim is 
reopened.  

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  As will be 
discussed in the remand section below, further development of 
the evidence is needed prior to consideration of this claim 
on the merits.  

3.  Entitlement to service connection for tinnitus.  

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Essential to the award of service connection is the first 
Hickson element, existence of a disability. Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

As detailed above, in order to establish service connection, 
there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between (1) and (2). 
See Hickson, supra.

With respect to Hickson element (1), current disability, 
there is no medical evidence in the record on appeal which 
indicates that the Veteran currently has tinnitus.  
In the absence of any diagnosed tinnitus, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].

To the extent that the Veteran himself believes that he has 
current tinnitus, it is well established that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The Veteran's statements, 
including his hearing testimony, offered in support of his 
tinnitus claim are not competent medical evidence and do not 
serve to establish the existence of a current disability.  

Accordingly, Hickson element (1) has not been met, and the 
Veteran's claim fails on this basis alone.  

For the sake of completeness, with respect to Hickson element 
(2), the Board will separately address in-service disease and 
injury.  

Concerning in-service disease, the Veteran's service 
treatment records do not indicate that tinnitus was present 
in service.  His in-service treatment reports were 
pertinently negative with respect to any disease affecting 
the Veteran's hearing.  Accordingly, in-service disease is 
not shown.  

Concerning in-service injury, the Veteran contends that he 
developed tinnitus in service as a result of exposure to 
explosions.  However, the service treatment records do not 
refer to any ear injury or acoustic trauma.  The Veteran did 
not complain of such, and audiometric findings were normal at 
the time of the Veteran's retirement examination in December 
1987.  

Although the Veteran, like virtually all veterans, was 
exposed to noise during service, this does not automatically 
mean that there was any injury (i.e., acoustic trauma) caused 
thereby. The Veteran and his representative have not pointed 
to any such statutory or regulatory presumption, and the 
Board is aware of none. 
Thus, while not necessarily disagreeing that the Veteran was 
exposed to noise in service, as were millions of others, the 
Board rejects the notion that acoustic trauma and resulting 
ear damage should be conceded.  There is no objective 
evidence that the Veteran sustained any ear damage or injury 
in the performance of his duties, and there is no evidence of 
ear or hearing complaints in service.

Therefore, Hickson element (2), in-service disease or injury, 
has not been met, and the Veteran's claim fails on this basis 
as well.  

Finally, with respect to Hickson element (3), medical nexus, 
there is no competent medical evidence of a relationship 
between the claimed tinnitus and the Veteran's service.  In 
light of the lack of any current diagnosis and the lack of 
any in-service injury or disease, medical nexus would be an 
impossibility.  

Accordingly, Hickson element (3) has not been met, and the 
Veteran's claim fails on this basis also.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for entitlement to service connection for 
tinnitus, as all three elements have not been met.  
Accordingly, the benefits sought on appeal are denied.  

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to 
service-connected fracture of the coccyx.  

Relevant law and regulations

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2008); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The Veteran seeks service connection for a lumbar spine 
disability, claimed both as being directly due to service and 
as secondary to his service-connected coccyx fracture. 

Review of the medical evidence shows that Hickson and Wallin 
element (1), current disability, is met.  Private treatment 
records document the Veteran's complaints of low back pain 
since 1999.  In September 2000, chronic low back pain, low 
back strain, bilateral sciatica, and facet syndrome were 
diagnosed.  Lumbar spine x-rays in October 2005 showed 
degenerative changes at L4-5 and L5-S1.  

Hickson element (2), disease or injury in service, is also 
met.  The service treatment records show that the Veteran was 
treated for lumbar strain in 1969, low back muscle strain in 
1982, and back strain in 1986.  

Further, the service treatment records show that the Veteran 
fell on the ice in January 1980, fracturing his coccyx.  
Service connection is in effect for residuals of a coccyx 
fracture.  Wallin element (2) has therefore also been met.

With respect to crucial element (3), medical nexus there is 
no medical evidence in the record on appeal which indicates a 
nexus between the Veteran's current degenerative joint 
disease of the lumbar spine and his military service or his 
service-connected coccyx fracture.  To the contrary, a VA 
physician in January 2007 examined the Veteran and reviewed 
the entire clinical record.  The VA examiner concluded that 
it is less likely as not that the Veteran's current low back 
complaints were caused by or related to his military back 
complaints.  This appears to be congruent with the medical 
evidence of record.  No back complaints or abnormal clinical 
findings were noted at the time of the Veteran's retirement 
examination in 1987.  The VA examiner also concluded that it 
is less likely as not that the current low back disorder is 
related to his old coccyx fracture.  

This is the only medical opinion of record addressing the 
question of a nexus.  
The Veteran has been accorded ample opportunity to present 
medical nexus evidence in support of his claim; he has failed 
to do so. That is, he has presented no medical evidence which 
indicates that his currently diagnosed lumbar spine 
disability is related either to his military service or to 
the service-connected coccyx fracture.  See 38 U.S.C.A. § 
5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].

To the extent that the Veteran himself believes that his 
current degenerative joint disease of the lumbar spine is due 
to service or to his service-connected coccyx fracture, it is 
well established that lay persons without medical training, 
such as the Veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The Veteran's 
statements, including his hearing testimony, offered in 
support of his lumbar spine claim are not competent medical 
evidence and do not serve to establish a nexus between his 
lumbar spine disorder and service or a service-connected 
disability.  

Accordingly, Hickson element (3) and Wallin element (3) have 
not been met, and the Veteran's claim fails on these bases.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for entitlement to service connection for 
degenerative joint disease of the lumbar spine, including as 
secondary to service-connected disability.  Accordingly, the 
benefits sought on appeal are denied.  

5.  Entitlement to an increased (compensable) disability 
rating for service-connected chronic, intermittent fungal 
rash.  

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Assignment of a diagnostic code

The Veteran's service-connected fungal rash has been rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 [dermatitis or 
eczema].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology. Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Examiners have described the Veteran's skin disability as a 
fungal rash, diagnosed as tinea corporis, that would 
intermittently become patchy and scaly.  This appears to be 
congruent with the rating criteria in Diagnostic 7806.  
Neither the Veteran nor his representative has suggested the 
use of another diagnostic code.  

Thus, the Board finds that the Veteran is most appropriately 
rated under Diagnostic Code 7806.  



Schedular criteria

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002, 
see 67 Fed. Reg. 49490-99 (July 31, 2002) and again in 
October 2008.  The October 2008 revisions are applicable to 
claims for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In 
this case, the Veteran filed his claim of increase in 
February 2006. Therefore, only the post-2002 and pre-October 
2008 version of the schedular criteria is applicable.

Pursuant to the criteria for Diagnostic Code 7806, a 
noncompensable (zero percent) rating is warranted for less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  A 10 percent 
rating is warranted for at least 5 but less than 20 percent 
of the entire body or at least 5 but less than 20 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12- 
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).  

Analysis

Schedular rating

The Veteran testified at his hearing that the rash appears 
periodically, covers his entire body, gets itchy, and has 
blotches, and that he has been prescribed topical cream.  The 
Veteran reported that most affected were his scalp, neck, and 
trunk areas, and that dermatologists in the past had 
prescribed a shampoo and cream.  

However, medical treatment records do not reflect any recent 
complaints or abnormal clinical findings concerning the 
service-connected fungal rash.  Moreover, a VA compensation 
examiner in January 2007 stated that there was no evidence of 
a rash or any other abnormal skin finding anywhere on the 
Veteran's body at that time.

Although the Board does not necessarily doubt the Veteran's 
reports of occasional outbreaks of his skin disorder, and 
that a topical cream and shampoo have been prescribed, this 
is not congruent with the assignment of a 10 percent or 
higher rating.  There is nothing in the record that the 
service-connected rash currently affects 5 percent of the 
entire body or more.  Further, the evidence indicates  that 
no more than topical therapy has been required.  The criteria 
for a compensable disability rating for the service-connected 
fungal rash accordingly are not met.  

Hart consideration

The Veteran's fungal rash has been rated noncompensably (zero 
percent) disabling since the date of service connection, July 
1, 1988.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
Veteran filed a formal claim for an increased rating for his 
service-connected fungal rash on February 16, 2006.  In this 
case, therefore, the relevant time period is from February 
16, 2005 to the present.  

The evidence of record, to include the January 2007 VA 
examination report, does not indicate that the Veteran's 
fungal rash was more or less severe during the appeal period 
under consideration.  Staged ratings are therefore not 
appropriate.  

Extraschedular rating

For the sake of economy, the Board will simultaneously 
discuss consideration of extraschedular ratings for the 
Veteran's service-connected disabilities below.  

6.  Entitlement to an increased (compensable) disability 
rating for a service-connected right heel spur.  

Relevant law and regulations

The law and regulations generally pertaining to increased 
ratings claims have been set out above and will not be 
repeated.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2008).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Assignment of a diagnostic code

The Veteran is currently assigned a zero percent disability 
rating for right heel spur by analogy under Diagnostic Codes 
5299-5284 [foot injuries, other].  See 38 C.F.R. § 4.20 
(2009) [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous]; see also 38 C.F.R. § 4.27 (2009) [When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions. 
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  

Use of Diagnostic Code 5284 is the most appropriate 
diagnostic code for the Veteran's right heel spur syndrome.  
Diagnostic Code 5284 is "catchall" code and is the only 
code under the rating schedule that will adequately account 
for the Veteran's heel symptomatology.  

Specific rating criteria

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate foot injuries, a 20 percent rating is assigned 
for moderately severe foot injuries, and a 30 percent rating 
is assigned for severe foot injuries.  With actual loss of 
use of the foot, a 40 percent rating is assigned. 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2009).  

The Board observes that the words "moderate", "moderately 
severe", and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2009).  "Moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc."  
See Webster's New World Dictionary 871 (1988).  "Severe" is 
generally defined as "of a great degree: serious." Id., 
1078 (1990).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 

Analysis 

Schedular rating

The Veteran reported to a VA compensation examiner in January 
2007 that he develops some pain in his right heel with 
standing more than 30 minutes or walking more than a quarter 
mile.  He stated that he had also received injections in the 
heel, most recently three years prior to the examination.  
The Veteran denied any sense of weakness or fatigue.  On 
examination, there was no discomfort noted or any unusual 
clinical findings.  

The are of record no recent clinical reports pertaining to 
the service-connected heel spur. 

At his hearing, the Veteran testified that he has to wear 
special shoes that cushion his feet, and that the shoes help 
significantly.    

It appears that the Veteran's disability is manifested by 
pain on prolonged standing or walking.  It also appears that 
the pain is somewhat alleviated by the proper foot wear.  
There are no physical findings noted in the record.  Based on 
this evidence e, the Board finds that the Veteran's 
disability is most accurately described as mild.  Because the 
medical evidence shows that the impairment caused by the 
Veteran's service-connected right heel spur is not more than 
mild, i.e., less than moderate, the criteria for a 
compensable rating for the service-connected disability are 
not met.  
See 38 C.F.R. § 4.31 (2009).

DeLuca consideration

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2009). See DeLuca, supra.

As was alluded to above, the Veteran has complained of right 
heel pain.  However, there is no evidence that there is any 
functional loss associated with such pain which warrants the 
assignment of additional disability. The Veteran specifically 
reported to the January 2007 VA examiner that there was no 
weakness or fatigability associated with the disability.  
Accordingly, there is no basis upon which to assign a higher 
level of disability based on 38 C.F.R. §§ 4.40 and 4.45.

Hart consideration

The Veteran's right heel spur has been rated noncompensably 
percent disabling since the date of service connection, July 
1, 1988.  

The Veteran filed a formal claim for an increased rating for 
his service-connected right eye disorder on February 16, 
2006. In this case, therefore, the relevant time period is 
from February 16, 2005 to the present.

The evidence of record does not indicate that the Veteran's 
right heel spur was more or less severe during the appeal 
period under consideration.  Staged ratings are therefore not 
appropriate.  

7.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a fracture of the 
coccyx.  

Relevant law and regulations

Assignment of a diagnostic code

The Veteran is currently assigned a zero percent disability 
rating for residuals of a fracture of the coccyx heel spur by 
analogy under Diagnostic Codes 5299-5298 [removal of coccyx].  

Use of Diagnostic Code 5298 is the most appropriate 
diagnostic code, because  Diagnostic Code 5298 is the only 
diagnostic code provided for evaluating disabilities of the 
coccyx.  Although Code 5298 specifically concerns either 
partial or complete removal of the coccyx, neither of which 
is present in this case, the rating is to be based on the 
presence of painful residuals.  Because pain is the Veteran's 
primary symptom, use of Diagnostic Code 5298 is most 
appropriate.  

Specific rating criteria

Under Diagnostic Code 5298, a 10 percent rating is assigned 
for partial or complete removal of the coccyx, with painful 
residuals.  A 0 percent rating is to be assigned without 
painful residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5298 
(2009).  





	(CONTINUED ON NEXT PAGE)



Analysis

Schedular rating

At his hearing, the Veteran testified that he could sit for 
only a few minutes due to pain in his tailbone before having 
to stand and move around.  The Veteran reported similar 
symptoms to a VA compensation examiner in January 2007.  

The board has no reason to doubt the Veteran.  The criteria 
for a 10 percent schedular rating are met.  This is the 
highest rating available under Diagnostic Code 5298.  

DeLuca consideration

The currently assigned 10 percent rating is the maximum 
rating available under Diagnostic Code 5298.  DeLuca 
considerations are therefore inapplicable. 
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) [if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable].

Hart consideration

The Veteran's coccyx fracture residuals have been rated zero 
percent disabling since the date of service connection, July 
1, 1988.  

The Veteran filed a formal claim for an increased rating for 
his service-connected coccyx fracture residuals on February 
16, 2006. In this case, therefore, the relevant time period 
is from February 16, 2005 to the present.

The evidence of record, to include the January 2007 VA 
examination report, does not indicate that the Veteran's 
coccyx fracture was more or less severe during the appeal 
period under consideration.  Staged ratings are therefore not 
appropriate, and the 10 percent rating is assigned effective 
as of February 16, 2005.  

8.  Entitlement to an increased (compensable) disability 
rating for a service-connected left neck lymph node.  

Relevant law and regulations

Assignment of a diagnostic code

The Veteran's left neck lymph node was previously rated under 
Diagnostic Codes 7799-7713 [secondary adenitis (inflammation 
of a lymph node)].  

In October 1995, VA revised the rating criteria for hemic 
disorders, deleting Code 7713, because medical advances had 
determined that it was commonly accepted that such a finding 
was a symptom of a specific disease and would be included in 
the evaluation for that disease.  However, the medical 
evidence does not indicate that any examiner has associated 
the Veteran's previously noted lymph node with any disease 
process.  

The revised rating criteria for hemic disorders do not 
contain any diagnostic code that applies to evaluation of a 
lymph node.  The RO has used Diagnostic Code 7819 [benign 
skin neoplasms] to evaluate the Veteran's service-connected 
left neck lymph node
  
The Veteran has reported that the lymph node would enlarge 
periodically, then shrink.  There are no other problems.  The 
Board finds that the diagnostic code that most closely 
describes manifestations similar to those reported by the 
Veteran is Diagnostic Code 7819 (benign skin neoplasms). 
Under that diagnostic code, benign skin neoplasms are rated, 
inter alia, based on disfigurement of the neck.  

Thus, after consideration of all potentially applicable 
rating criteria, the Board finds that the Veteran is most 
appropriately rated under current Diagnostic Code 7819, with 
additional consideration of other diagnostic codes as 
discussed below.  



Specific rating criteria

Diagnostic Code 7819 provides that the disability should be 
rated on the basis of disfigurement of the head, face, and 
neck (under Code 7800), scars (Codes 7801, 7802, 7804), or 
impairment of function (Diagnostic Code 7805).  
Diagnostic Code 7800 provides an 80 percent evaluation for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. Visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement is assigned a 
50 percent evaluation. Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement is assigned a 30 
percent evaluation. For one characteristic of disfigurement, 
a 10 percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7801 provides a 10 percent evaluation for 
deep scars or scars that cause limitation of motion when such 
have an area of at least six square inches (39 sq. cm.).

Diagnostic Code 7802 applies to scars of areas other than the 
head, face, or neck and is therefore not applicable.  

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial and unstable scars. An unstable scar is 
specifically defined by Diagnostic Code 7803 as one "where, 
for any reason, there is frequent loss of covering of skin 
over the scar."

Diagnostic Code 7804 provides for rating scars that are 
unstable or painful.

Under Diagnostic Code 7805, scars may be evaluated on the 
basis of any related limitation of function of the body part 
that they affect.

Schedular rating

The treatment records in recent years are silent for any 
complaints or relevant clinical findings regarding the 
service-connected left neck lymph node.  

The VA compensation examiner in January 2007 noted the 
Veteran's report of a bump on the posterior aspect of the 
left side of his neck.  The Veteran indicated that it may 
change in size from time to time, but it had never given him 
any concern or pain.  The examiner noted that there was a one 
to one-and-one-half centimeter soft, freely movable mass just 
inferior to the nuchal ridge, posteriorly.  He stated that it 
was nontender.    

There is no evidence to the contrary.  The evidence thus 
shows that the Veteran's lymph node produces no impairment 
and is nontender.  There appears to be no disfigurement.  
Based on this record, there is no basis for a compensable 
rating under Diagnostic Codes 7800 -7805.  See 38 C.F.R. 
§ 4.31 (2009).  

Hart consideration

The Veteran's left neck lymph node has been rated zero 
percent disabling since the date of service connection, July 
1, 1988.  

The Veteran filed a formal claim for an increased rating for 
his service-connected right eye disorder on February 16, 
2006.  In this case, therefore, the relevant time period is 
from February 16, 2005, to the present.  

The evidence of record, to include the January 2007 VA 
examination report, does not indicate that the Veteran's left 
neck lymph node was more or less severe during the appeal 
period under consideration.  Staged ratings are therefore not 
appropriate.

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  

Neither the Veteran nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
Veteran's contentions have been limited to those discussed 
above, i.e., that his disabilities are more severe than is 
reflected by the currently assigned ratings.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the Veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
fungal rash, heel spur, coccyx fracture, and left neck lymph 
node, and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required 
frequent hospitalizations for his service-connected fungal 
rash, heel spur, coccyx fracture, or left neck lymph node.  
There is no suggestion that any of these disabilities is 
productive of marked interference with employment.  There is 
no unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.  

In short, the evidence does not support the proposition that 
the Veteran's fungal rash, heel spur, coccyx fracture, and 
left neck lymph node present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  


ORDER

New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for a 
right knee disorder is not reopened.  The benefit sought on 
appeal remains denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder 
disability is reopened.  To that extent only, the appeal is 
allowed.  

Service connection for tinnitus is denied.  

A compensable rating for chronic, intermittent fungal rash is 
denied.  

A compensable rating for right heel spur is denied.  

Entitlement to an increased disability rating, 10 percent, 
for residuals of a coccyx fracture is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

A compensable rating for a left neck lymph node is denied.  


REMAND

For reasons expressed below, the Board has determined that 
the remaining issues on appeal must be remanded for 
additional evidentiary development 

Entitlement to service connection for a left knee disorder.  

As discussed above, the claim for service connection for a 
left knee disorder has been reopened.  

The Veteran's claim was reopened based upon an opinion of a 
physician's assistant in April 2007.  In a previous 
statement, however, the same individual stated that he could 
"not say with certainty that [the Veteran's] current left 
knee arthritis is exclusively related to his fall [in 
service] or not."  In addition to being somewhat 
inconsistent, neither opinion provided any rationale for the  
conclusions rendered.  

VA's duty to assist the claimant states that, when, as here, 
the evidence establishes a current diagnosed disability and 
an injury during service, and the evidence indicates that the 
claimed disability may be associated with the established 
injury, but where the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, a 
medical examination or medical opinion is necessary.  See 
38 C.F.R. § 3.159(c)(4) (2009); see also Charles v. Principi, 
16 Vet. App. 370 (2002) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]..  

Therefore, a medical opinion must be obtained regarding the 
nexus, if any, between the documented left knee injury during 
service and the Veteran's current left knee disorder.  

9.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease and degenerative 
disc disease of the cervical spine, currently evaluated 10 
percent disabling.  

10  Entitlement to an increased (compensable) disability 
rating for service-connected sinusitis with headaches.  

The January 2007 VA examiner did not note the presence of any 
headaches.  
However, at his April 2008 hearing, the Veteran testified 
that his neck disability had gotten worse since the January 
2007 examination.  He also described more frequent and more 
severe headaches.  The Veteran was unable to tell whether the 
headaches were due to his cervical spine disability or to his 
chronic sinusitis.  He also stated that he had had severe 
headaches in conjunction with a non-service-connected 
pituitary adenoma, for which he had undergone surgery.  

The Board finds that another examination is needed to 
determine the etiology and severity of the Veteran's claimed 
headaches, in order to properly rate his service-connected 
sinusitis and cervical spine disabilities.  See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist 
includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse]; see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].  

Accordingly, these three issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions: 

1.  VBA should schedule the Veteran for a 
physical examination for the purpose of 
assessing the current severity of his 
service-connected cervical spine and 
chronic sinusitis disabilities, and to 
obtain a medical opinion regarding the 
etiology of his current left knee 
disorder.  The Veteran's VA claims folder 
should be reviewed by the examiner.  The 
examination report should set forth all 
objective findings regarding the 
Veteran's cervical spine disability and 
sinusitis.  The examiner should discuss 
the frequency, severity, and etiology of 
the Veteran's reported headaches, noting, 
to the extent possible, whether they are 
due to his service-connected cervical 
spine or sinusitis disabilities, or to 
his non-service-connected resected 
pituitary adenoma.  The examiner should 
opine whether it is at least as likely as 
not (e.g., a 50/50 probability) that the 
Veteran's left knee disorder is related 
to his military service.  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.

2.  After undertaking any additional 
development action it deems to be 
appropriate, VBA should readjudicate the 
Veteran's claims for service connection 
for a left knee disorder and for 
increased ratings for his service-
connected cervical spine and sinusitis 
disabilities.  If the benefits sought on 
appeal remain denied, the Veteran should 
be provided a supplemental statement of 
the case and should be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


